SUMMARY ORDER
Plaintiffs Gabriella Fekete and Csaba V. Fekete, proceeding pro se, appeal from an order dismissing their case pursuant to 28 U.S.C. § 1915(e) for failure to state a claim on which relief may be granted. In reviewing the challenged order de novo, see Giano v. Goord, 250 F.3d 146, 149-50 (2d Cir.2001), we assume the parties’ familiarity with the facts and the record of prior *933proceedings, which we reference only as necessary to explain our decision.
For plaintiffs to state claims against defendants, several local governing bodies, under 42 U.S.C. § 1983, they were required to allege that the challenged acts were performed pursuant to an official policy or custom. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 692-94, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978); accord Patterson v. County of Oneida, 375 F.3d 206, 226 (2d Cir.2004). Plaintiffs’ complaint fails to plead any such policy or custom. Mindful that plaintiffs pursued their claims pro se, the district court afforded them two opportunities to amend their complaint to cure the noted defect. See Fekete v. County of Chenango, No. 07-CV-527, Judgment (S.D.N.Y. Aug. 1, 2007). Plaintiffs having failed to amend their complaint to plead the requisite policy or custom, we conclude that the district court correctly ordered dismissal with prejudice. See Gomez v. USAA Fed. Sav. Bank, 171 F.3d 794, 795-96 (2d Cir.1999) (“Although the language of § 1915 is mandatory,” pro se plaintiffs should be “grant[ed] leave to amend at least once ... unless the court can rule out any possibility, however unlikely it might be, that an amended complaint would succeed in stating a claim.”).
For the foregoing reasons, the judgment of dismissal is AFFIRMED.